DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted January 13, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heum et al. (KR 20110135306 A).

With regard to Claim 2, Heum et al. do not specifically disclose wherein the solvent has at least one Hansen solubility parameter of 15≤δd≤20 MPa1/2, 5≤δp≤18 MPa1/2, or 4≤δh≤12 MPa1/2, however, such properties are inherent given that both Heum et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.

With regard to Claim 3, Heum et al. disclose wherein the solvent comprises at least one of N,N-dimethylformamide, or tetrahydrofuran (paragraphs 0016 and 0064).
With regard to Claim 4, Heum et al. do not specifically disclose wherein the non-solvent has at least one Hansen solubility parameter of 12≤δd≤14.9 MPa1/2, 0≤δp≤8 MPa1/2, or 13≤δh≤50 MPa1/2, however, such properties are inherent given that both Heum et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 5, Heum et al. disclose wherein the non-solvent (referred to as a dispersion medium) comprises at least one of an alcohol, or water (paragraphs 0022 and 0036). 
With regard to Claim 6, Heum et al. disclose wherein the combining the solvent mixture with the non-solvent (dispersion medium) comprises immersing the solvent mixture into the non-solvent (paragraph 0035, 0059; lines 276-278), which meets the claimed limitation of pouring or injecting the solvent mixture into the non-solvent. 
With regard to Claim 7, Heum et al. disclose wherein the combining the solvent mixture with the non-solvent (dispersion medium) comprises immersing the solvent mixture into the non-solvent (paragraph 0035, 0059; lines 276-278), which meets the claimed limitation of combining the solvent mixture with the non-solvent without actively mixing the solvent mixture with the non-solvent. 

With regard to Claim 9, Heum et al. further disclose drying at least one of the precipitate or the active layer (paragraphs 0025-0026). 
With regard to Claim 10, Heum et al. disclose wherein the electrically conductive filler is present and comprises at least one of graphite, carbon nanotubes, carbon fibers, graphene, or carbon black (paragraph 0020). 
With regard to Claim 11, Heum et al. disclose wherein the forming the active layer comprises at least roll coating the active layer (paragraphs 0028 and 0068). 
With regard to Claim 12, Heum et al. disclose wherein the poly(vinylidene fluoride) comprises a poly(vinylidene fluoride) copolymer (paragraph 0021). 
With regard to Claim 13, Heum et al. do not specifically disclose wherein the activated carbon has a surface area of greater than or equal to 500 m2/g, however, such properties are inherent given that both Heum et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 14, Heum et al. disclose an active layer formed by the method noted above (paragraphs 0029-0030; lines 284-285). 
With regard to Claim 15, Heum et al. disclose the active layer having a porosity (paragraph 0046) and a thickness of 150µm (paragraphs 0098, 0100), which is . 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heum et al. (KR 20110135306 A), as applied to Claims 1-15 above, and in further view of Fujiwara (US 2013/0320758 A1).
With regard to Claim 16, Heum et al. disclose a lead carbon battery (paragraph 0006), comprising an activated carbon anode comprising the active layer noted above and a current collector, wherein the active layer is in electrical contact with the current collector (paragraphs 0013-0017 and 0023-0026). Heum et al. do not specifically 
Fujiwara discloses a lead carbon battery comprising an activated carbon anode (8) comprising carbon black and a current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy), wherein the active layer is in electrical contact with the current collector (paragraphs 0023-0026); a lead oxide cathode (9) that is in electrical contact with a cathode side current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy) (paragraphs 0023-0026); an electrolyte formed of a dilute sulfuric acid (paragraph 0024) located in between the activated carbon anode (8) and the cathode (9); and a casing encapsulating the activated carbon anode (8), the cathode (9), and the electrolyte acid (paragraph 0025). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the lead carbon battery of Heum et al. to include a lead oxide cathode that is in electrical contact with a cathode side current collector; an acid located in between the activated carbon anode and the cathode; and a casing encapsulating the activated carbon anode, the cathode, and the acid, since Fujiwara teaches that this is a known configuration of lead carbon batteries and improves the life performance and suppresses the outflow of carbon from a negative active material (paragraph 0005).
With regard to Claim 17, Fujiwara discloses wherein the active layer (8) is in direct physical contact with the current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy) (paragraph 0026). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the lead carbon battery of Heum et al. to include the active layer to be in direct physical contact with the current collector, since Fujiwara teaches that this is a known configuration of lead carbon batteries and improves the life performance and suppresses the outflow of carbon from a negative active material (paragraph 0005).
With regard to Claim 18, Fujiwara discloses wherein the active layer (8) is in direct physical contact with the acid electrolyte (paragraphs 0024-0026). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the lead carbon battery of Heum et al. to include the active layer to be in direct physical contact with the acid electrolyte, since Fujiwara teaches that this is a known configuration of lead carbon batteries and improves the life performance and suppresses the outflow of carbon from a negative active material (paragraph 0005).
With regard to Claim 19, Fujiwara further discloses a separator (10) located in between the activated carbon anode (8) and the cathode (9) (paragraphs 0023-0024; See Figure 1). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the lead carbon battery of Heum et al. to include a separator located in between the activated carbon anode and the cathode, since Fujiwara teaches that this is a known configuration of lead carbon batteries and improves the life performance and suppresses the outflow of carbon from a negative active material (paragraph 0005).
With regard to Claim 20, Fujiwara does not specifically disclose wherein the lead carbon battery has a C-rate of greater than or equal to 5C; or wherein the lead carbon 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725